                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                       Jul 17, 2019
                                                                          SEAN F. MCAVOY, CLERK
 4
 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6
                                             )
 7   LORENZO B.,                             )   No. 1:18-CV-3186-LRS
                                             )
 8                       Plaintiff,          )   ORDER GRANTING
                                             )   PLAINTIFF’S MOTION FOR
 9                vs.                        )   SUMMARY JUDGMENT,
                                             )   INTER ALIA
10                                           )
     COMMISSIONER OF SOCIAL                  )
11   SECURITY,                               )
                                             )
12                                           )
                     Defendant.              )
13   ______________________________ )
14         BEFORE THE COURT are the Plaintiff's Motion For Summary Judgment
15   (ECF No. 14) and the Defendant's Motion For Summary Judgment (ECF No. 15).
16
17                                     JURISDICTION
18         Lorenzo B., Plaintiff, applied for Title XVI Supplemental Security Income
19   benefits (SSI) on April 20, 2015.      The application was denied initially and on
20   reconsideration. Plaintiff timely requested a hearing which was held on May 16,
21   2017 before Administrative Law Judge (ALJ) Glenn Meyers. Plaintiff testified at the
22   hearing, as did Vocational Expert (VE) Kimberly Mullinax. On September 29, 2017,
23   the ALJ issued a decision finding the Plaintiff not disabled. The Appeals Council
24   denied a request for review of the ALJ’s decision, making that decision the
25   Commissioner’s final decision subject to judicial review. The Commissioner’s final
26   decision is appealable to district court pursuant to 42 U.S.C. §405(g) and §1383(c)(3).
27
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 1
 1                                 STATEMENT OF FACTS
 2         The facts have been presented in the administrative transcript, the ALJ's
 3   decision, the Plaintiff's and Defendant's briefs, and will only be summarized here. At
 4   the time of the administrative hearing, Plaintiff was 49 years old. He has past
 5   relevant work experience as a flagger, material handler and as an industrial truck
 6   operator.
 7
 8                              STANDARD OF REVIEW
 9         "The [Commissioner's] determination that a claimant is not disabled will be
10   upheld if the findings of fact are supported by substantial evidence...." Delgado v.
11   Heckler, 722 F.2d 570, 572 (9th Cir. 1983). Substantial evidence is more than a mere
12   scintilla, Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975), but less
13   than a preponderance. McAllister v. Sullivan, 888 F.2d 599, 601-602 (9th Cir. 1989);
14   Desrosiers v. Secretary of Health and Human Services, 846 F.2d 573, 576 (9th Cir.
15   1988).      "It means such relevant evidence as a reasonable mind might accept as
16   adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401, 91
17   S.Ct. 1420 (1971). "[S]uch inferences and conclusions as the [Commissioner] may
18   reasonably draw from the evidence" will also be upheld. Beane v. Richardson, 457
19   F.2d 758, 759 (9th Cir. 1972); Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
20   On review, the court considers the record as a whole, not just the evidence supporting
21   the decision of the Commissioner. Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.
22   1989); Thompson v. Schweiker, 665 F.2d 936, 939 (9th Cir. 1982).
23         It is the role of the trier of fact, not this court to resolve conflicts in evidence.
24   Richardson, 402 U.S. at 400. If evidence supports more than one rational
25   interpretation, the court must uphold the decision of the ALJ. Allen v. Heckler, 749
26   F.2d 577, 579 (9th Cir. 1984).
27         A decision supported by substantial evidence will still be set aside if the proper
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 2
 1   legal standards were not applied in weighing the evidence and making the decision.
 2   Brawner v. Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir.
 3   1987).
 4
 5                                                ISSUES
 6            Plaintiff argues the ALJ erred in: 1) evaluating the medical opinions of record;
 7   2) not giving full credit to Plaintiff’s testimony; 3) ignoring lay testimony; and 4)
 8   failing to fulfill his Step Five burden.
 9
10                                          DISCUSSION
11   SEQUENTIAL EVALUATION PROCESS
12            The Social Security Act defines "disability" as the "inability to engage in any
13   substantial gainful activity by reason of any medically determinable physical or
14   mental impairment which can be expected to result in death or which has lasted or can
15   be expected to last for a continuous period of not less than twelve months." 42
16   U.S.C. § 1382c(a)(3)(A). The Act also provides that a claimant shall be determined
17   to be under a disability only if his impairments are of such severity that the claimant
18   is not only unable to do his previous work but cannot, considering his age, education
19   and work experiences, engage in any other substantial gainful work which exists in
20   the national economy. Id.
21            The Commissioner has established a five-step sequential evaluation process for
22   determining whether a person is disabled. 20 C.F.R. § 416.920; Bowen v. Yuckert,
23   482 U.S. 137, 140-42, 107 S.Ct. 2287 (1987). Step one determines if he is engaged
24   in substantial gainful activities.         If he is, benefits are denied.   20 C.F.R. §
25   416.920(a)(4)(i).    If he is not, the decision-maker proceeds to step two, which
26   determines whether the claimant has a medically severe impairment or combination
27   of impairments. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant does not have a severe
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 3
 1   impairment or combination of impairments, the disability claim is denied. If the
 2   impairment is severe, the evaluation proceeds to the third step, which compares the
 3   claimant's impairment with a number of listed impairments acknowledged by the
 4   Commissioner to be so severe as to preclude substantial gainful activity. 20 C.F.R.
 5   § 416.920(a)(4)(iii); 20 C.F.R. § 404 Subpart P, App. 1. If the impairment meets or
 6   equals one of the listed impairments, the claimant is conclusively presumed to be
 7   disabled. If the impairment is not one conclusively presumed to be disabling, the
 8   evaluation proceeds to the fourth step which determines whether the impairment
 9   prevents the claimant from performing work he has performed in the past. If the
10   claimant is able to perform his previous work, he is not disabled. 20 C.F.R. §
11   416.920(a)(4)(iv). If the claimant cannot perform this work, the fifth and final step
12   in the process determines whether he is able to perform other work in the national
13   economy in view of his age, education and work experience.                 20 C.F.R. §
14   416.920(a)(4)(v).
15         The initial burden of proof rests upon the claimant to establish a prima facie
16   case of entitlement to disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th
17   Cir. 1971). The initial burden is met once a claimant establishes that a physical or
18   mental impairment prevents him from engaging in his previous occupation. The
19   burden then shifts to the Commissioner to show (1) that the claimant can perform
20   other substantial gainful activity and (2) that a "significant number of jobs exist in the
21   national economy" which claimant can perform. Kail v. Heckler, 722 F.2d 1496,
22   1498 (9th Cir. 1984).
23
24   ALJ'S FINDINGS
25         The ALJ found the following: 1) Plaintiff has “severe” medical impairments,
26   those being cervical and lumbar degenerative disc disease, substance abuse in
27   remission, depression, post-traumatic stress disorder (PTSD), anxiety, diabetes
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 4
 1   mellitus, and hepatitis C; 2) Plaintiff’s impairments do not meet or equal any of the
 2   impairments listed in 20 C.F.R. § 404 Subpart P, App. 1; 3) Plaintiff has the residual
 3   functional capacity (RFC) to perform light work as defined in 20 C.F.R. § 416.967(b)
 4   with the caveat that he is capable of engaging in unskilled, repetitive, routine tasks
 5   in two hour increments; he can have superficial, incidental contact with the public;
 6   he is capable of working in proximity to, but not in coordination with, coworkers; he
 7   can have occasional contact with supervisors; he would be off task at work up to 10
 8   percent of the time, but would still meet the minimum production requirements of the
 9   job; and he would have up to six unscheduled absences from work per year; 4)
10   Plaintiff’s RFC does not allow him to perform his past relevant work, but (5) it does
11   allow him to perform other jobs existing in significant numbers in the national
12   economy as identified by the VE, including assembler, production; cleaner,
13   housekeeping; and packing line worker.          Accordingly, the ALJ concluded the
14   Plaintiff is not disabled.
15
16   MEDICAL OPINIONS
17          It is settled law in the Ninth Circuit that in a disability proceeding, the opinion
18   of a licensed treating or examining physician or psychologist is given special weight
19   because of his/her familiarity with the claimant and his/her condition. If the treating
20   or examining physician's or psychologist’s opinion is not contradicted, it can be
21   rejected only for clear and convincing reasons. Reddick v. Chater, 157 F.3d 715, 725
22   (9th Cir. 1998); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). If contradicted, the
23   ALJ may reject the opinion if specific, legitimate reasons that are supported by
24   substantial evidence are given. Id. “[W]hen evaluating conflicting medical opinions,
25   an ALJ need not accept the opinion of a doctor if that opinion is brief, conclusory,
26   and inadequately supported by clinical findings.” Bayliss v. Barnhart, 427 F.3d 1211,
27   1216 (9th Cir. 2005). . The opinion of a non-examining medical advisor/expert need
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 5
 1   not be discounted and may serve as substantial evidence when it is supported by other
 2   evidence in the record and consistent with the other evidence. Andrews v. Shalala,
 3   53 F.3d 1035, 1041 (9th Cir. 1995).
 4         Nurse practitioners, physicians’ assistants, and therapists (physical and mental
 5   health) are not “acceptable medical sources” for the purpose of establishing if a
 6   claimant has a medically determinable impairment. 20 C.F.R. § 416.913(a). Their
 7   opinions are, however, relevant to show the severity of an impairment and how it
 8   affects a claimant’s ability to work. 20 C.F.R. § 416.913(d). In order to discount the
 9   opinion of a non-acceptable medical source, the ALJ must offer germane reasons for
10   doing so. Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010).
11         The ALJ gave “great weight” to the opinions of the non-examining State
12   agency consultants who work for Disability Determination Services (DDS). Based
13   on his review of the record, Howard Platter, M.D., opined in September 2015 that
14   Plaintiff could occasionally lift and/or carry 20 pounds; frequently lift and/or carry
15   10 pounds; stand and/or walk for 6 hours in an 8 hour workday; sit for 6 hours in an
16   8 hour workday; and that reaching overhead with either arm was limited. (AR at pp.
17   101-102).   Dr. Platter attributed the reaching limitation to cervical radiculopathy.
18   (AR at p. 103). The findings of fact upon which Dr. Platter relied included the
19   September 2015 x-ray of Plaintiff’s lumbar spine showing “[t]ransitional anatomy
20   [without] significant spondylosis” and an x-ray of his cervical spine showing
21   “[minimal” spondylosis [with] no acute osseous injury appreciated.” (AR at pp. 99
22   and 366-67). He also relied on the range of motion evaluation results noted by
23   Jeremiah Crank, M.D., who treated the Plaintiff. (AR at pp. 99, 334-35).
24         In June 2015, Dr. Crank of Yakima Neighborhood Health Services (YNHS),
25   completed a Washington State Department of Social and Health Services (DSHS)
26   form in which he indicated that Plaintiff’s diagnosis of neck/lower back radiculopathy
27   was “severe” in that it rendered him unable to perform the following basic work
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 6
 1   activities: sitting, standing, walking, lifting, carrying, handling, pushing, pulling,
 2   reaching, stooping and crouching. (AR at p. 284). He opined that Plaintiff was
 3   “severely limited” and therefore, unable to meet the demands of sedentary work, and
 4   that this limitation would last 12 months. (AR at p. 285). Dr. Crank indicated
 5   Plaintiff needed physical therapy, an x-ray/MRI of his cervical and lumbar spine, and
 6   possible referral to a neurosurgeon.     (Id.).   In addition to physical therapy as
 7   treatment, Dr. Crank indicated other possible forms of treatment included an injection
 8   of pain medication or surgical decompression surgery. (Id.).
 9             The ALJ gave little weight to Dr. Crank’s opinion on the basis that his
10   treatment notes did not document such limitations and that he did not review any
11   imaging prior to forming his opinion which “appear[ed] to be primarily based on the
12   claimant’s self-reports.” (AR at p. 27). Furthermore, according to the ALJ, Dr.
13   Crank, “despite alleging such drastic limitations,” provided the Plaintiff with a
14   physical therapy referral indicating he believed the Plaintiff could benefit from
15   conservative treatment. (Id.).
16         It appears June 23, 2015, was the first time Plaintiff was seen by Dr. Crank.
17   In his treatment note of that date, the doctor assessed Plaintiff as suffering from
18   uncontrolled diabetes and cervical and lumbar radiculopathy. The doctor provided
19   Plaintiff with a form to call for an appointment of physical therapy. Dr. Crank also
20   requested prior imaging of Plaintiff’s lower back. (AR at p. 327). What the ALJ
21   failed to note, however, was that what Dr. Crank significantly based his opinion on
22   was the range of motion (ROM) evaluation he performed on Plaintiff. The results of
23   that evaluation revealed the Plaintiff was significantly limited regarding extension
24   and flexion of his back; lateral (flexion) movement of his back; extension and flexion
25   of his neck; lateral bending of his neck; rotation of his neck; backward extension of
26   his hips; flexion of his hips; adduction of his hips; abduction of his hips; flexion of
27   his knees; abduction and adduction of his shoulders; and extension and flexion of his
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 7
 1   shoulders. (AR at pp. 334-35).        In the DSHS form he completed, Dr. Crank
 2   specifically singled out the “ROM Sheet.” (AR at p. 284). And in his treatment notes
 3   from June 23, 2015, Dr. Crank noted that his musculoskeletal examination of Plaintiff
 4   revealed that his back was tender to palpation (TTP) and that he had a positive
 5   bilateral straight leg raise test (SLT) indicating nerve root irritation in the back. (AR
 6   at p. 333).
 7          Although the September 2015 x-rays of Plaintiff’s cervical and lumbar spine
 8   seemingly did not reveal anything very significant, those imaging results and earlier
 9   imaging results were not wholly devoid of things to which Plaintiff’s back pain could
10   be attributed. Imaging results from 2010 showed sacralization of L5 on the left, early
11   facet arthrosis of L3-4, and broad-based disc bulge with bilateral facet arthrosis on
12   L4-5 producing mild bilateral neural foraminal narrowing and “moderate central canal
13   stenosis with likely contact of the left L5 nerve root in the lateral recess.” (AR at pp.
14   376-77).1
15          Dr. Crank continued to treat the Plaintiff after June 2015 and after the
16   September 2015 imaging results had been received. On September 23, 2015, Dr.
17   Crank noted that Plaintiff had symptoms of cervical/lumbar radiculopathy and a “trial
18   of physical therapy” would start soon. (AR at p. 577). Dr. Crank again found that
19   Plaintiff had a spine TTP and a positive bilateral SLT. (AR at p. 584).        Dr. Crank
20   offered the same assessment on October 28, 2015 (AR at pp. 569 and 575), January
21   29, 2016 (AR at pp. 561 and 568), February 19, 2016 (AR at pp. 553-54 and 560),
22   and May 21, 2016 (AR at pp. 545 and 552).
23          In sum, the ALJ erred in concluding that Dr. Crank relied primarily based on
24   Plaintiff’s self-report. Furthermore, Dr. Crank did not merely provide a physical
25
26          1
                 In 2010, based on these imaging results, Daniel Seltzer, M.D., opined that
27
     Plaintiff remained capable of performing medium level work. (AR at p. 382).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 8
 1   therapy referral.    He suggested other forms of treatment remained a possibility,
 2   including an injection of pain medication or surgical decompression surgery.
 3            Eventually, Plaintiff started seeing Maryalice R. Hardison, and Advanced
 4   Registered Nurse Practitioner (ARNP), at YNHS. In March 2017, Hardison ordered
 5   a CT scan which she noted had to be processed through Plaintiff’s insurance,
 6   although she also advised Plaintiff to try physical therapy “since we don’t have any
 7   records for you regarding this.” (AR at p. 521). She remarked that “[f]urther
 8   treatment depends on these results/actions.” (Id.). Hardison completed a DSHS
 9   “Physical Functional Evaluation” form which included a “Range Of Joint Motion
10   Evaluation Chart” indicating ROM limitations similar to those previously reported
11   by Dr. Crank. (AR at pp. 604-06). Hardison, however, also opined, consistent with
12   Dr. Crank’s previous opinion, that Plaintiff was unable to perform one or more basic
13   work-related activities such that it rendered him unable to meet the demands of even
14   sedentary work. (AR at pp. 603-04). Like Dr. Crank, Hardison recommended
15   physical therapy, pain medications, or possible surgery. (AR at p. 604). At the same
16   time that she completed the DSHS evaluation, Hardison completed a form prepared
17   by Plaintiff’s attorney in which Hardison indicated Plaintiff would miss four or more
18   days of work per month “due to pain and side effects of medication.” (AR at p. 439).
19   According to Hardison, Gabapentin, Methocarbamol and Tramadol can cause
20   drowsiness. (AR at p. 438). Hardison indicated the Plaintiff rests all day due to pain.
21   (Id.).
22            The ALJ gave little weight to the opinion of ARNP Hardison, finding her
23   opinion not consistent with the objective findings in the medical records in that
24   “[i]maging results     show only minor       pathology and there        is no EMG
25   [electromyography] or NCV [nerve conduction velocity] testing to support the
26   [Plaintiff’s] pain complaint.” (AR at p. 27). The ALJ also stated the treatment notes
27   showed Plaintiff was generally able to ambulate pretty well and that this was contrary
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 9
 1   to Hardison’s opinion that Plaintiff needed to rest all day due to pain. (Id.).
 2          The ALJ made no mention of Hardison’s ROM findings. Furthermore, no
 3   medical professional (including Dr. Platter) stated that an EMG or NCV was
 4   necessary, or that Plaintiff’s imaging results categorically precluded the ROM
 5   limitations found by Dr. Crank and ARNP Hardison, and the exertional limitations
 6   opined by them. Instead, the ALJ essentially offered his own medical assessment of
 7   the imaging results. This is improper.       As a lay person, an ALJ is “simply not
 8   qualified to interpret raw medical data in functional terms.” Padilla v. Astrue, 541
 9   F.Supp. 2d 1102, 1106 (C.D. Cal. 2008), quoting Nguyen v Chater, 172 F.3d 31, 35
10   (1st Cir. 1999)(per curiam)
11          The ALJ did not provide specific and legitimate reasons for rejecting the
12   opinion of Dr. Crank, nor did he provide germane reasons for rejecting the opinion
13   of ARNP Hardison.
14
15   TESTIMONY RE SYMPTOMS AND LIMITATIONS
16          Where, as here, the Plaintiff has produced objective medical evidence of an
17   underlying impairment that could reasonably give rise to some degree of the
18   symptoms alleged, and there is no affirmative evidence of malingering, the ALJ’s
19   reasons for rejecting the Plaintiff’s testimony must be clear and convincing. Burrell
20   v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 95, 1014
21   (9th Cir. 2014). If an ALJ finds a claimant’s subjective assessment unreliable, “the
22   ALJ must make a credibility determination with findings sufficiently specific to
23   permit [a reviewing] court to conclude that the ALJ did not arbitrarily discredit [the]
24   claimant’s testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002).
25   Among other things, the ALJ may consider:              1) the claimant's reputation for
26   truthfulness; 2) inconsistencies in the claimant's testimony or between his testimony
27   and his conduct; 3) the claimant’s daily living activities; 4) the claimant's work
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 10
 1   record; and 5) testimony from physicians or third parties concerning the nature,
 2   severity, and effect of claimant's condition. Id.
 3         The ALJ found that while Plaintiff complained of “drastic physical limitations
 4   due to back pain, the records show no significant treatment for this issue to include
 5   never following through with a physical therapy referral.” (AR at p. 24). It is true
 6   there are repeated references to Plaintiff awaiting to commence physical therapy and
 7   in fact, Dr. Crank’s May 2016 report refers to Plaintiff being on a waiting list. (AR
 8   at p. 545). There is no indication that Plaintiff had undergone any physical therapy
 9   pursuant to the referral by Dr. Crank at the time of the hearing in May 2017. The
10   question is does the record allow for a reasonable inference that it was Plaintiff who
11   failed to follow through on physical therapy as opposed to there not being an
12   available spot for him. The record does not allow for such an inference, and certainly
13   not a “clear and convincing” one, that it was the Plaintiff who failed to pursue
14   therapy. Furthermore, Plaintiff did receive “significant treatment” for his back pain
15   as evidenced by his numerous visits to YNHS and the pain medications prescribed
16   for him, including Gabapentin, Methocarbamol and Tramadol.
17         The ALJ noted that while incarcerated, Plaintiff was able to work in the kitchen
18   for two hours a day and that he worked with about 50 other people in a production
19   line type setting. (AR at p. 23). The ALJ also noted that Plaintiff had not applied for
20   any jobs since being released from prison. (Id.). Plaintiff’s time in prison occurred
21   before his alleged disability onset date of April 20, 2015. Furthermore, working two
22   hours a day in a controlled prison environment is simply not comparable to the
23   exertional and non-exertional demands of a full-time job in the outside world. Not
24   applying for jobs following release from prison is not a “clear and convincing” reason
25   for discounting Plaintiff’s testimony about his symptoms and limitations.
26         The ALJ did not offer “clear and convincing” reasons for discrediting
27   Plaintiff’s testimony about his symptoms and limitations, particularly so when his
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 11
 1   testimony is consistent with the limitations opined by his treating physician and
 2   treating ARNP.
 3
 4   REMAND
 5         Social security cases are subject to the ordinary remand rule which is that when
 6   “the record before the agency does not support the agency action, . . . the agency has
 7   not considered all the relevant factors, or . . . the reviewing court simply cannot
 8   evaluate the challenged agency action on the basis of the record before it, the proper
 9   course, except in rare circumstances, is to remand to the agency for additional
10   investigation or explanation.” Treichler v. Commissioner of Social Security
11   Administration, 775 F.3d 1090, 1099 (9th Cir. 2014), quoting Fla. Power & Light Co.
12   v. Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598 (1985).
13         In “rare circumstances,” the court may reverse and remand for an immediate
14   award of benefits instead of for additional proceedings. Id., citing 42 U.S.C. §405(g).
15   Three elements must be satisfied in order to justify such a remand. The first element
16   is whether the “ALJ has failed to provide legally sufficient reasons for rejecting
17   evidence, whether claimant testimony or medical opinion.” Id. at 1100, quoting
18   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). If the ALJ has so erred, the
19   second element is whether there are “outstanding issues that must be resolved before
20   a determination of disability can be made,” and whether further administrative
21   proceedings would be useful. Id. at 1101, quoting Moisa v. Barnhart, 367 F.3d 882,
22   887 (9th Cir. 2004). “Where there is conflicting evidence, and not all essential factual
23   issues have been resolved, a remand for an award of benefits is inappropriate.” Id.
24   Finally, if it is concluded that no outstanding issues remain and further proceedings
25   would not be useful, the court may find the relevant testimony credible as a matter of
26   law and then determine whether the record, taken as a whole, leaves “not the slightest
27   uncertainty as to the outcome of [the] proceedings.” Id., quoting NLRB v. Wyman-
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 12
 1   Gordon Co., 394 U.S. 759, 766 n. 6 (1969). Where all three elements are satisfied-
 2   ALJ has failed to provide legally sufficient reasons for rejecting evidence, there are
 3   no outstanding issues that must be resolved, and there is no question the claimant is
 4   disabled- the court has discretion to depart from the ordinary remand rule and remand
 5   for an immediate award of benefits. Id. But even when those “rare circumstances”
 6   exist, “[t]he decision whether to remand a case for additional evidence or simply to
 7   award benefits is in [the court’s] discretion.”        Id. at 1102, quoting Swenson v.
 8   Sullivan, 876 F.2d 683, 689 (9th Cir. 1989).
 9          In this case, the ALJ did not provide legally sufficient reasons for rejecting the
10   medical opinions of Dr. Crank and ARNP Hardison, and for discounting the
11   Plaintiff’s testimony. There are no outstanding issues which need to be resolved and
12   therefore, further administrative proceedings would not be helpful. Dr. Crank and
13   ARNP Hardison opined that Plaintiff is unable to meet the demands of even sedentary
14   work. The VE acknowledged there are no jobs available for an individual who is
15   unable to meet the exertional demands of sedentary work. (AR at p.77). ARNP
16   Hardison opined the Plaintiff would miss four or more days of work per month due
17   to back pain. The VE testified that an employer will tolerate approximately six
18   unscheduled absences in a year and anymore than that would likely result in
19   termination.     (AR at pp. 77-78). There is no question the Plaintiff is physically
20   disabled in that he cannot perform the exertional demands of even sedentary work.2
21
22
23          2
                As such, the court deems it unnecessary to address the contentions related
24
     to Plaintiff’s mental RFC, including the ALJ’s failure to consider the letter
25
26   submitted by Plaintiff’s sister. (AR at p. 282). Nor is it necessary to address
27
     Plaintiff’s contention related to the availability of other jobs in the national
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 13
 1   Accordingly, the court exercises its discretion to remand this matter for an immediate
 2   award of Title XVI SSI benefits.
 3
 4                                      CONCLUSION
 5          Plaintiff’s Motion For Summary Judgment (ECF No. 14) is GRANTED and
 6   Defendant’s Motion For Summary Judgment (ECF No. 15) is DENIED.                   The
 7   Commissioner's decision is REVERSED.
 8          Pursuant to sentence four of 42 U.S.C. §405(g), this matter is REMANDED
 9   for payment of Title XVI SSI benefits to the Plaintiff.
10          IT IS SO ORDERED.             The District Executive shall enter judgment
11   accordingly, forward copies of the judgment and this order to counsel of record, and
12   close this file.
13          DATED this 17th        day of July, 2019.
14
15                                      s/Lonny R. Suko
16                                      LONNY R. SUKO
                                 Senior United States District Judge
17
18
19
20
21
22
23
24
25
26   economy considering his limited ability to reach overhead (a non-exertional
27
     limitation).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 14
